Citation Nr: 1430653	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-470 23	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Meniere's disease, to include as secondary to service-connected bilateral hearing loss and tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1989.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim of service connection for Meniere's disease.  In December 2009, the Veteran submitted a notice of disagreement (NOD) with that determination, and timely perfected his appeal in September 2010.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in November 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In February 2013, the Board remanded the claim on appeal for further development.  In November 2013, the Board referred this case for a medical expert opinion with the Veterans Health Administration (VHA).  In April 2014, the Board received a VHA medical opinion from an Otolaryngologist of the VA Puget Sound Health Care System.  The Veteran was provided a copy of this opinion with an opportunity to present further argument and/or evidence.  

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  Additional documents associated with the Veteran's electronic claims file have been reviewed and are either duplicative of evidence of record or do not pertain to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence does not demonstrate that the Veteran's currently diagnosed Meniere's disease manifested during, or as a result of, active military service, nor is it secondary to his service-connected bilateral hearing loss and/or tinnitus.


CONCLUSION OF LAW

The criteria for service connection for Meniere's disease, to include as due to service-connected bilateral hearing loss and tinnitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in October 2009 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining the Veteran's service treatment records, VA and private medical records, and affording him a VA examination in connection with his claim in September 2013.  Additionally, a VHA medical opinion was obtained in April 2014.  The Board thus concludes that there are no additional records outstanding with respect to this claim.  Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

As already indicated, in November 2012, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issue on appeal and solicited information regarding the onset and nature of his symptomatology.  The Veteran was advised of what other types of evidence would help to substantiate his claim, such as providing a connection between his claimed disability and service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Additionally, the hearing discussion did not reveal any additional evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

II. Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  See 38 C.F.R. § 3.310(a) (2013).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran contends that his Meniere's disease had its onset in-service, and is associated with his service-connected bilateral hearing loss and tinnitus.

The Veteran's service treatment records contain a June 1969 annual physical examination, where the Veteran denied vertigo.  Additionally, in an August 1987 treatment record, the Veteran reported tinnitus, but with no associated dizziness.  In a May 1989 treatment record, the Veteran again reported no dizziness.  The May 1989 Report of Medical History filled out during the Veteran's retirement physical documented a three year history of tinnitus.  A review of the Veteran's service treatment records revealed no complaints, treatment, or diagnosis of any inner ear disorder, to include Meniere's disease.  

VA treatment records first noted a history of Meniere's disease in June 2009.  The Veteran reported that he self-treated over the years with antihistamines, Compazine and diuretics.   Private treatment records first documented a diagnosis of Meniere's disease in March 2010.  
 
In November 2012, the Veteran testified that he experienced ataxia and vertigo in 1985, and intermittently for the last four years of active duty.  Additionally, as a physician, he reported that he self-treated his Meniere's disease in-service.  He also testified that he continued to treat his Meniere's disease with medication to this day. 
 
In February 2013, the Veteran's claim was remanded by the Board in order to be afforded a VA examination and obtain a medical opinion as to the onset and/or etiology of his Meniere's disease.  The Veteran was provided a VA examination in September 2013.  The examiner thoroughly reviewed and noted the Veteran's pertinent in-service, private, and VA medical treatment.  The Veteran reported dizzy spells in the Army, which he self-medicated with Meclizine.  He first experienced dizziness in 1985, which he continued to have to this day.  His dizziness was so bad that he would have to spend one to four days in bed.  He reported an episode about every four months, and less frequent when he controlled his salt intake.  He reported that his Meniere's disease was first diagnosed by himself about three to four years after service.  The examiner concluded that it was less likely than not that the Veteran's ear disorder, to include Meniere's disease, had its onset during active service or was related to any in-service disease, event, or injury, or caused and/or aggravated by his service-connected bilateral hearing loss or tinnitus.  The examiner stated that the claims file and medical records reviewed showed that the Veteran did not have a diagnosis of Meniere's disease in service.  There was no documentation to support the chronicity of the claimed Meniere's condition post service.  The examiner also noted the medical literature discussing the clinical features of Meniere's disease.  Subsequently, the examiner stated that documentation did not support fluctuating hearing loss as seen in Meniere's disease and there was no documentation to support ataxia, dizziness, and/or vertigo, besides the Veteran's self-report of this in June 2009.  Additionally, the examiner stated that the Veteran had no documentation or history of fluctuating hearing loss or tinnitus, or low frequency hearing loss seen in Meniere's disease. 

The examiner based his opinions on the fact that there was no documented medical evidence of the Veteran's ongoing medical condition.  While the medical opinion contains information useful in adjudicating the claim, the basis for the rational pertaining to no documented medical evidence of the Veteran's ongoing medical condition is problematic.  As noted in Buchanan v. Nicholson, the Board cannot determine that the Veteran's lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  451 F.3d 1331 (2006).   

Consequently, the Board obtained a VHA medical opinion in April 2014 from an Otolaryngologist of the VA Puget Sound Health Care System.  The physician noted that he reviewed the Veteran's treatment records and examiner's opinion regarding the case.  He stated that he concurred with the excellent review, assessment, and findings of the previous September 2013 examiner, with some additional specific comments outlined below.  He believed that it was less likely than not that the Veteran's ear disorder, to include Meniere's disease, had its onset during active service or was related to any in-service disease, event, or injury.  He also concluded that it was less likely than not that the Veteran's currently diagnosed ear disorder was caused or aggravated by his service-connected disabilities, to include bilateral hearing loss and/or tinnitus.  The Veteran's diagnosis of Meniere's disease was based on symptoms of episodic dizziness/vertigo, hearing loss, and tinnitus.  There was no documentation of symptoms of dizziness/vertigo in the Veterans service record and no mention until a self-report of ataxia and vertigo in 2009 (20 years after service).  The mild bilateral high frequency hearing loss and associated tinnitus that was noted in the Veteran's service record, and was progressive, was highly likely related to presbycusis and effects of noise exposure during his time in service.  He was already service-connected for these conditions.  

As noted by the examiner, hearing loss related to Meniere's most commonly affects the lower frequencies initially, is unilateral, and fluctuates.  Additionally, there is often a decline in word recognition scores.  This was not documented in the medical record during the Veteran's time in service, or subsequently.  While the Veteran's hearing loss was progressive, the pattern was much more typical of presbycusis and noise exposure related hearing loss.  Further, there was no documentation or report of any objective vestibular testing that would support a diagnosis of Meniere's disease currently, or during his time in the service.  Other conditions, such as migraine, can cause episodic symptoms of dizziness/vertigo/ataxia and are not directly related to an inner ear disorder.  

Additionally, the physician stated that vertigo was a necessary symptom for a diagnosis of Meniere's.  The Veteran referenced a "variant" of Meniere's disease, Lermoyez Syndrome, where he described that hearing loss precedes vertigo/dizziness by "years."  The Lermoyez pattern of symptoms is generally described as vertigo occurring within minutes or hours (not years) following hearing loss with subsequent resolution of hearing loss.  This is believed to be related to microlabyrinthine membrane ruptures.  There would still be an expected fluctuation and progression of hearing loss typical of Meniere's low frequency, usually unilateral or asymmetric that was not documented.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for Meniere's disease, to include as due to service-connected bilateral hearing loss and/or tinnitus.  

Concerning in-service incurrence, the Veteran's service treatment records and in-service examination reports are completely unremarkable for any relevant complaints, treatment, or diagnosis of Meniere's disease, vertigo, dizziness, or any other ear disease.  Specifically, the Veteran actually denied vertigo at the 1969 physical examination, and denied dizziness in an August 1987 and May 1989 treatment records.  There is no objective indication of Meniere's disease while he was in service.  This is probative evidence against the notion that the Veteran has Meniere's disease as a direct result of disease or injury incurred in or aggravated by his military service.  See Struck v. Brown, 9 Vet. App. 145 (1996).

The Veteran has also failed to provide any objective indication of Meniere's disease until documented in a June 2009 VA treatment record, more than two decades after his military service ended.  The lapse of so many years after his separation from service and the first documented suggestion of this claimed disorder is also probative evidence to be considered in determining whether this claimed disability may be traced back to his military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Additionally, the Board points out that the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to an opinion is within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Additionally, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.

While there is medical evidence showing a diagnosis of Meniere's disease, there is no probative medical evidence of record etiologically linking Meniere's disease to the Veteran's military service.  As previously mentioned, the April 2014 VHA Otolaryngologist concluded that it was less likely than not that the Veteran's ear disorder, to include Meniere's disease, had its onset during active service or was related to any in-service disease, event, or injury.  The physician stated that the Veteran's diagnosis of Meniere's disease was based on symptoms of episodic dizziness/vertigo, hearing loss, and tinnitus.  There was no documentation of symptoms of dizziness/vertigo in the Veterans service record and no mention until a self-report of ataxia and vertigo in 2009 (20 years after service).  There was no documentation or report of any objective vestibular testing that would support a diagnosis of Meniere's disease currently, or during his time in the service.  Furthermore, the physician stated that other conditions, such as migraines, can cause episodic symptoms of dizziness/vertigo/ataxia and are not directly related to an inner ear disorder.  In the absence of probative evidence linking Meniere's disease to service, service connection on a direct basis must be denied.

Additionally, the Veteran contends that his Meniere's disease is secondary to his service-connected bilateral hearing loss and/or tinnitus.  However, the VHA physician concluded that it was less likely than not that the Veteran's currently diagnosed ear disorder was caused or aggravated by his service-connected disabilities, to include bilateral hearing loss and/or tinnitus.  Additionally, the physician stated that hearing loss related to Meniere's most commonly affects the lower frequencies initially, is unilateral, fluctuates, and there was often a decline in word recognition scores.  This was not documented in the Veteran's medical records during the his time in service, or subsequently.  While the Veteran's hearing loss was progressive, the pattern was much more typical of presbycusis and noise exposure related hearing loss.   Additionally, the physician stated that vertigo was a necessary symptom for a diagnosis of Meniere's.  The Veteran referenced a "variant" of Meniere's disease, Lermoyez Syndrome, where he described that hearing loss precedes vertigo/dizziness by "years."  However, the physician noted that the Lermoyez pattern of symptoms is generally described as vertigo occurring within minutes or hours (not years) following hearing loss with subsequent resolution of hearing loss.  This is believed to be related to microlabyrinthine membrane ruptures.  There would still be an expected fluctuation and progression of hearing loss typical of Meniere's low frequency, usually unilateral or asymmetric that was not documented.  As such, entitlement to service connection on a secondary basis must be denied.

The VHA physician's opinion noted above is based on review of the claims folder, including the Veteran's service treatment records, and his opinion thoroughly discuss the Veteran's pertinent in-service and post-service medical records.  The VHA physician offered a detailed explanation for the opinion rendered that incorporates both the facts of the Veteran's case and the pertinent medical principles.  Additionally, the physician acknowledged and discussed the Veteran's assertions.  Given the VHA physicians access to the claims folder and the thoroughness and detail of the opinion, the Board finds this opinion to be highly probative in determining whether service connection for Meniere's disease is warranted.

The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Board has carefully considered the Veteran's assertions that his Meniere's disease is related to his active duty, and/or service-connected bilateral hearing loss and tinnitus.  While the Veteran is a physician, there is no evidence that he has the specialized medical expertise needed to render a professional opinion as to the etiology of the disability that is the subject of this appeal.  Additionally, the Board finds that his report of having dizziness/vertigo in service not credible and this was part of the Veteran's rationale in stating that Meniere's disease had it onset on service.  The Board finds more probative the contemporaneous evidence of record which shows that throughout service, including on his discharge/retirement examination, the Veteran has affirmatively denied having a history of vertigo/dizziness.  See Black v. Brown, 10 Vet. App. 279, 284 (1997); cf. Goss v. Brown, 9 Vet. App. 109, 113 (1996).  The affirmative evidence in service denying a history of vertigo/dizziness, coupled with the Veteran's self interest in his claim results in the Board assigning more probative weight to the VHA physician's opinion.  In this regard, the physician specializes in ear disease and provided a detailed rationale for his opinion.  

The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Thus, the Board rejects the Veteran's unsubstantiated lay contentions because medical evidence in the file shows his Meniere's disease did not have its onset in-service, but first manifested more than 20 years after service, and was not caused or aggravated by his service-connected bilateral hearing loss and/or tinnitus.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for Meniere's disease, to include as secondary to service-connected bilateral hearing loss and tinnitus, must be denied.


ORDER

Service connection for Meniere's disease, to include as secondary to service-connected bilateral hearing loss and tinnitus, is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


